Citation Nr: 1104242	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-34 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
right knee disability.

2.  Entitlement to an initial rating in excess of 20 percent for 
left knee disability.

3.  Entitlement to an initial compensable rating for right ulnar 
neuropathy for the period prior to November 5, 2009, and to a 
rating in excess of 10 percent beginning on that date.

4.  Entitlement to an initial compensable rating for left ulnar 
neuropathy for the period prior to November 5, 2009, and to a 
rating in excess of 10 percent beginning on that date.

5.  Entitlement to an initial compensable rating for thyroid 
disability for the period prior to October 19, 2007, and to a 
rating in excess of 10 percent beginning on that date.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 
1978 and from May 1981 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for a right knee 
disability, a left knee disability, right ulnar neuropathy, left 
ulnar neuropathy, and a thyroid disability characterized as 
Hurthle cell adenoma, status post excision.  Ten percent ratings 
were assigned for the right and left knee disabilities, each made 
effective June 1, 2007, noncompensable ratings were assigned for 
the right and left ulnar neuropathy, each made effective June 1, 
2007, and a noncompensable rating was assigned for the thyroid 
disability, made effective June 1, 2007.  

Thereafter, in a July 2009 rating decision, the RO increased the 
rating for left knee disability to 20 percent, effective June 1, 
2007.  In a December 2009 rating decision, service connection for 
hypothyroidism was granted with an evaluation of 10 percent, 
effective October 19, 2007.  This disability was granted as part 
of the thyroid disability, which is characterized herein just as 
thyroid disability, and which is evaluated as noncompensable 
prior to October 19, 2007 and as 10 percent disabling beginning 
on that date.  The December 2009 rating decision also increased 
the ratings for each of the ulnar neuropathy disabilities to 10 
percent, effective November 5, 2009.

The Board notes that the Veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in April 2010.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  For the period prior to July 22, 2009, the Veteran's right 
knee disability was manifested by degenerative arthritis with 
pain on motion; extension was not limited to limited to 5 degrees 
or less, flexion was not limited to 60 degrees or more, there is 
no evidence of instability, or dislocated semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint.

2.  For the period beginning on July 22, 2009, the Veteran's 
right knee disability is manifested by extension limited to 20 
degrees; there is no evidence of instability, flexion to 60 
degrees or less, or dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint.

3.  The Veteran's left knee disability is manifested by 
dislocated semilunar cartilage with frequent episodes of locking, 
pain and effusion into the joint; there is no evidence of 
extension limited to 5 degrees or less, flexion limited to 60 
degrees or more, or instability.

4.  For the period prior to November 5, 2009, the Veteran's right 
ulnar neuropathy was asymptomatic; for the period beginning on 
November 5, 2009, the Veteran's right ulnar neuropathy is 
manifested by no more than mild impairment (neuritis) of the 
ulnar nerve.

5.  For the period prior to November 5, 2009, the Veteran's left 
ulnar neuropathy was asymptomatic; for the period beginning on 
November 5, 2009, the Veteran's left ulnar neuropathy is 
manifested by no more than mild impairment (neuritis) of the 
ulnar nerve.

6.  For the period prior to October 17, 2007, the Veteran's 
thyroid disability was manifested by nontoxic adenoma of the 
thyroid gland without disfigurement of the head or neck; for the 
period beginning on October 17, 2007, the Veteran's thyroid 
disability is manifested by hypothyroidism requiring continuous 
medication for control; there is no evidence of fatigability, 
constipation, and mental sluggishness.


CONCLUSION OF LAW

1.  The criteria for an initial disability rating in excess of 10 
percent for right knee disability for the period prior to July 
22, 2009 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5256 to 5262 (2010).

2.  The criteria for an initial disability rating of 30 percent 
for right knee disability for the period beginning on July 22, 
2009 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a Diagnostic Code 5261 (2010).

3.  The criteria for an initial disability rating in excess of 20 
percent for left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5256 to 5262 (2010).

4.  The criteria for an initial compensable for right ulnar 
neuropathy for the period prior to November 5, 2009, and to an 
initial rating in excess of 10 percent beginning on that date, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8516 (2010).

5.  The criteria for an initial compensable for left ulnar 
neuropathy for the period prior to November 5, 2009, and to an 
initial rating in excess of 10 percent beginning on that date, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.124a, 
Diagnostic Code 8516 (2010).

6.  The criteria for an initial compensable rating for thyroid 
disability for the period prior to October 19, 2007, and to an 
initial rating in excess of 10 percent beginning on that date, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.119, 
Diagnostic Codes 7902, 7903 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim. Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in May 2007 and July 2009 
the RO provided notice to the Veteran regarding what information 
and evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the Veteran 
and the types of evidence that will be obtained by VA.  
Additionally, the notice letters informed the Veteran as to 
disability ratings and effective dates.  The May 2007 letter was 
sent prior to the initial adjudication of the service connection 
claims.

However, the Veteran is challenging the initial disability 
ratings assigned following the grant of service connection for 
his bilateral knee disabilities, bilateral ulnar neuropathy 
disabilities, and his thyroid disability.  Service connection for 
each disability was awarded in the December 2007 rating decision 
on appeal.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the Court held that in cases in which service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran, his representative, and his 
wife.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, he has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms meeting 
the criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  Reasonable doubt as to 
the degree of disability will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

Since the present appeal arises from an initial rating decision, 
which established service connection and assigned the initial 
disability rating, it is not the present level of disability 
which is of primary importance; the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
38 C.F.R. § 4.10.



Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate each claim and what the evidence in the 
claims file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under Diagnostic Codes 5003 and 5010, osteoarthritis or 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a disability rating of 10 percent is applied 
for each major joint or group of minor joints affected by 
limitation of motion.  

Limitation of flexion of a leg warrants a noncompensable 
disability rating if flexion is limited to 60 degrees; a 10 
percent disability rating if flexion limited to 45 degrees; a 20 
percent disability rating if flexion is limited to 30 degrees; 
and a 30 percent disability rating if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
disability rating if extension is limited to 5 degrees; a 10 
percent disability rating if extension is limited to 10 degrees; 
a 20 percent disability rating if extension is limited to 15 
degrees; a 30 percent disability rating if extension is limited 
to 20 degrees; a 40 percent disability rating if extension is 
limited to 30 degrees; and a 50 percent disability rating if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Diagnostic Code 5257 provides for assignment of a 10 percent 
disability rating when there is slight recurrent subluxation or 
lateral instability, a 20 percent disability rating when there is 
moderate recurrent subluxation or lateral instability, or a 30 
percent disability rating for severe knee impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Precedent opinions of the VA's General Counsel have held that 
dual ratings may be given for a knee disorder, with one rating 
for instability (Diagnostic Code 5257) and one rating for 
arthritis with limitation of motion (Diagnostic Codes 5003 and 
5010).  VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998); VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  Another such opinion held that 
separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension) 
may be assigned for disability of the same joint.  VAOPGCPREC 9-
2004, 69 Fed. Reg. 59990 (2004).

	I.  Knee Disabilities

The medical evidence of record notes that the Veteran underwent 
right knee arthroscopy with partial medial meniscectomy in 
February 2006.  The Veteran also underwent a chrondroplasty of 
patella, trochlea, medial femoral condyle, and lateral tibial 
plateau.  On examination there was no effusion, and right knee 
range of motion was full.  There was medial joint line tenderness 
and positive McMurray's sign.  There was no lateral joint line 
tenderness.  There was no laxity with varus or valgus testing, or 
with Lachman, anterior drawer, posterior drawer, and pivot shift 
testing.  X-rays showed minimal degenerative changes, otherwise 
no significant findings.  

A July 2007 VA examination notes the Veteran's complaints of 
bilateral knee pain that was intermittent, 4/10 in severity, and 
located in the medial knee joint area.  There was occasional 
swelling.  He does not use any assistive devices.  There was 
intermittent locking on the left.  There were no episodes of 
dislocation or recurrent subluxation.  Right knee range of motion 
was from zero to 100 degrees without pain.  With pain flexion was 
to 120 degrees on the right.  Left knee range of motion was from 
zero to 90 degrees without pain and up to 110 degrees with pain.  
There was no additional loss of range of motion from pain, 
fatigue, weakness, or lack of endurance following repetitive use 
or during flare-ups.  There was no edema, instability or 
weakness.  There was tenderness on palpation of the infra-
patellar tendon on the right.  Gait was normal.  There was no 
abnormal deposition of callosities.  No varus or valgus 
deformity.  McMurray, Lachman, and drawer signs were negative.  
Muscle strength was full and deep tendon reflexes were normal.  
X-ray studies revealed degenerative productive changes on the 
right patella and tibia spine; there was also joint space 
narrowing at the medial compartment.  The left knee displayed 
degenerative changes involving the femoral patellar compartment 
and medial compartment, and marginal osteophyte formations.  The 
impression was right knee patellofemoral syndrome with 
degenerative joint disease and degenerative joint disease of the 
left knee.  Both were noted to be with painful motion.  

An April 2008 private medical record notes that the Veteran 
complained of left knee pain.  He specifically stated that he 
felt like he has a loose body in the knee.  He had two prior 
arthroscopic surgeries on the knee.  He denied locking of the 
knee but complained of catching and pain over the medial aspect 
of the joint line.  On examination range of motion of the left 
knee was from zero to 135 degrees.  There was a varus orientation 
of the knee, which was symmetric with his contralateral knee when 
he rises for gait examination.  He had marked varus orientation 
of almost 20 degrees.  Radiographs demonstrated a question of a 
small loose body in the lateral compartment of the knee.  There 
was marked degeneration in the medial compartment with joint line 
sclerosis and osteophytes.  A November 2006 magnetic resonance 
imaging (MRI) of the knee reflects severe medial joint 
compartment degenerative changes with a pronounced subchondral 
lesion in the medial femoral condyle with edema extending to the 
articular cartilages with thinning and abnormal signal.  

An August 2008 private treatment record notes that the Veteran 
was given an unloader brace for his left knee.  He now indicated 
that his right knee is worse than his left.  Examination revealed 
normal gait, significant varus deformity of his lower extremity 
with full handbreadth spread between his medial femoral condyles.  
The right knee had full range of motion as did the left.  But, 
the left had some crepitation along the medial joint line.  The 
right knee had significant pain along the medial joint line.  X-
rays showed bilateral osteoarthritis.  It was noted that the 
Veteran wanted to try an unloader brace on his right knee, and 
the doctor agreed because it has been remarkably effective on his 
left knee.  The Veteran was encouraged to continue losing weight.  

A February 2009 private medical record indicates that the Veteran 
was seen for evaluation of his hips and knees.  He was noted to 
be getting good relief from prescribed unloader braces 
bilaterally.  Since wearing them, however, the braces are causing 
some pain in his hips.  He does not currently feel symptoms 
severe enough to monitor anything for his knees.  There was no 
gross effusion.  Range of motion was from zero to 100 degrees on 
the right and from five to 95 degrees on the left.  The knees are 
stable.  There was some joint line tenderness medially.  
Lachman's and McMurray's were negative.  The knees were grossly 
stable to anterior, posterior, medial, and lateral stress and the 
patella tracked centrally.  

A July 2009 VA examination report notes that the Veteran denied 
weakness, instability, heat, redness, or giving way; but, he 
complained of stiffness, swelling, locking, and lack of endurance 
due to pain.  The Veteran reported that over the last year he has 
gotten bilateral unloading braces which do help.  However, he 
needs a cane to ambulate over long distances.  There are no 
flare-ups.  He does not use crutches or corrective shoes.  He can 
no longer run, use the treadmill, or elliptical machine.  He was 
biking but now that hurts.  He can only walk for 15 minutes 
without the brace but then he has to sit due to the pain.  He has 
problems with stairs.  Physical examination revealed that the 
Veteran is bow legged.  Gait is normal and there are functional 
limitations on standing and walking.  There were no callosities 
or breakdown.  There was medial joint line tenderness but no 
edema, effusion, instability, weakness, redness, heat, abnormal 
movement, or guarding of movement.  The joint was painful on 
motion and the joint was not additional limited in motion by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use times three.  Flexion was to 100 degrees 
bilaterally without pain, and with pain, bilateral flexion was to 
140 degrees.  Extension was to zero degrees bilaterally with 
pain.  Without pain, the Veteran could only extend the left knee 
to 10 degrees and to 20 degrees on the right.  Varus and valgus 
were normal bilaterally.  Lachman's test was normal but 
McMurray's test was positive.  Left knee films showed moderate to 
severe degenerative changes with medial joint compartment 
narrowing.  The right knee had degenerative joint disease.  The 
Veteran is expected to need bilateral total knee replacements in 
the future.  

An August 2009 letter from the Veteran's wife indicates that the 
Veteran is in constant pain, especially when he sits down and 
gets up.  When walking, his knees take turns buckling under him, 
which requires him to need a cane.  He goes up and down stairs 
extremely slowly and laboriously.  He often grunts in pain and 
grabs onto anything to hold himself steady when walking.  

      A.  Right Knee Disability

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected right knee disability.  For the 
entire period of the appeal, the Veteran's right knee disability 
(patellofemoral syndrome and degenerative joint disease) is rated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, degenerative arthritis.  

In order for the Veteran to receive a rating in excess of 10 
percent, it must be shown that there is ankylosis of the knee, 
moderate recurrent subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, pain and 
effusion into the joint, flexion is limited to 30 degrees or 
less, or extension limited to 20 degrees or more.

A review of the medical records shows useful range of motion of 
the right knee, so the right knee cannot be said to be ankylosed, 
and a higher rating based upon anklyosis of the knee under 
38 C.F.R. § 4.71a, Diagnostic Code 5256 is not in order.

The Veteran's right knee is shown to be stable on most 
examinations.  In July 2007 the Veteran used no assistive devices 
for his knees, and the right knee was found to be stable.  
Although in August 2008, the Veteran requested an unloader brace 
for his right knee (because the one for his left knee was working 
so well), there was still no showing at that time that the right 
knee was unstable.  Generally, Lachman's and McMurray's tests 
were normal for the right knee.  In February 2009, the Veteran's 
private physician stated that the knees were grossly stable.  
McMurray's was negative at that time.  However, McMurray's was 
positive in July 2009.  Although the Veteran wears a brace on his 
right knee, and there was a positive finding on the McMurray test 
in July 2009, the Board notes that there has never been a finding 
of instability or subluxation of the right knee; the vast 
majority of the medical evidence shows that the knee is stable.  
Therefore, a separate 10 percent rating is not warranted for 
instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

The Veteran also cannot receive a higher rating based upon 
limitation of flexion.  Flexion has never been limited to 60 
degrees or less, thus not warranting even a compensable rating 
under 38 C.F.R. § 4.71, Diagnostic Code 5260.  At no time has 
flexion of the right knee been to less than 100 degrees.  
Moreover, all of the medical evidence reflects that there would 
not be any additional loss of flexion due to pain, fatigue, 
weakness, lack of endurance or incoordination on repetitive use.  
As such, a higher rating under Diagnostic Code 5260 is not 
warranted.

With respect to extension of the right knee, the medical evidence 
shows that extension was full up until the July 2009 VA 
examination, when the Veteran's right knee could only be extended 
to 20 degrees without pain.  The Board finds that the Veteran's 
limitations in terms of moving about his home (as attested to by 
his wife), getting up and down from a seated position, and the 
pain that he experiences on a regular basis is sufficient to 
recognize that extension of the right knee is limited to 20 
degrees, thus warranting a 30 percent rating based upon 
limitation of extension of the right knee as of the VA 
examination showing such on July 22, 2009.  38 C.F.R. § 4.71, 
Diagnostic Code 5260.  A rating in excess of 30 percent is not 
warranted because the medical evidence shows that the right knee 
extension is limited only to 20 degrees, not more.

		B.  Left Knee Disability

The Veteran contends that he is entitled to a higher initial 
rating for his service-connected left knee disability.  For the 
entire period of the appeal, the Veteran's left knee disability 
(degenerative joint disease with tearing within the medial 
meniscus) is rated as 20 percent  disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into the 
joint.  As 20 percent is the only rating provided under this 
code, the Veteran cannot receive a higher rating under Diagnostic 
Code 5258.

In order to receive a higher rating, there must be a showing of 
ankylosis, severe recurrent subluxation or lateral instability, 
limitation of flexion to 15 degrees or less, or limitation of 
extension to 20 degrees or more.

The medical evidence reflects that the Veteran retains useful 
motion of his left knee.  As such, it cannot be said that he has 
ankylosis of the knee.  Moreover, he has never been diagnosed 
with ankylosis of the left knee.  Therefore, a higher rating 
under Diagnostic Code 5256 is not in order.

With respect to instability, the Board finds that the 
preponderance of the evidence is against a finding of instability 
of the left knee.  As with the right knee, the Veteran wears a 
brace on his left knee (and has for much longer than he has worn 
it on his right knee).  However, in general, the findings were 
that the left knee was stable.  Examinations revealed 
consistently that the knee was stable and the Lachman's and 
McMurray's tests were negative.  The McMurray's test was positive 
at the July 2009 VA examination; however, the knee was also found 
to be stable at that time.  In sum, the medical evidence weighs 
against a finding of instability of the left knee because the 
vast majority of the medical evidence reflects findings of 
stability of the knee.

The Veteran's range of motion of the left knee is limited by 
pain.  The medical evidence reflects that flexion was to 90 
degrees at a VA examination in July 2007 and to 135 degrees at a 
private medical appointment in April 2008.  Range of motion was 
full in terms of flexion and extension in July 2008.  In February 
2009 the left knee range of motion was from 5 degrees to 95 
degrees.  However, the findings have consistently shown that 
there is no additional limitation on repetitive motion due to 
pain, fatigue, weakness, lack of endurance, or incoordination.  
As such, it cannot be said that flexion is limited to 15 degrees 
or less, or that extension is limited to 20 degrees or more.  
Therefore, a higher rating is not warranted under either 
Diagnostic Code 5260 or 5261.

In sum, the left knee is appropriately rated as 20 percent 
disabling throughout the initial evaluation period.

	II.  Ulnar Neuropathy Disabilities

The Veteran's right and left ulnar neuropathy are each rated as 
noncompensably disabling prior to November 5, 2009, and as 10 
percent disabling beginning on that date, under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516.  Under that code, incomplete 
paralysis of the ulnar nerve of the major upper extremity 
warrants a 10 percent evaluation if it is mild, a 30 percent 
evaluation if it is moderate or a 40 percent evaluation if it is 
severe.  A 60 percent evaluation requires complete paralysis 
manifested by the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, atrophy very marked 
in dorsal interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers cannot spread the fingers 
(or reverse), cannot adduct the thumb; flexion of wrist weakened.  
For the minor upper extremity, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve.  A 20 
percent rating is warranted for moderate incomplete paralysis of 
the minor ulnar nerve.  A 30 percent rating is warranted for 
severe incomplete paralysis of the minor ulnar nerve.  A 50 
percent rating is warranted for complete paralysis manifested by 
the "griffin claw" deformity, etc.

The term "incomplete paralysis" indicates impairment of function 
of a degree substantially less than the type of picture for 
complete paralysis given for each nerve, whether due to varied 
level of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the mild, 
or, at most, the moderate degree.  38 C.F.R. § 4.124a, Note.  
Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be assigned 
for neuritis not characterized by organic changes will be that 
for moderate, incomplete paralysis.  38 C.F.R. § 4.123.  
Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

Evaluation of neurological conditions is ordinarily to be 
accomplished in proportion to the impairment of motor, sensory or 
mental function.  In the rating of peripheral nerve injuries and 
their residuals, attention is accorded to the site and character 
of the injury, the relative impairment in motor function, trophic 
changes or sensory disturbances.  38 C.F.R. § 4.120.

In a December 2009 rating decision, the rating for right ulnar 
neuropathy was increased to 10 percent, effective November 5, 
2009.  In addition, the rating for left ulnar neuropathy was 
increased to 10 percent, effective November 5, 2009.  

A July 2007 VA examination report notes that the Veteran is right 
had dominant.  He complained of bilateral hand and elbow 
numbness.  He was noted to have bilateral ulnar neuropathy at the 
elbow level resulting in fourth and fifth digit numbness.  There 
were no overt injuries or complaints about the hands, wrists, and 
elbows.  There was no specific weakness in these joints.  There 
was no atrophy of the hypothenar region.  The Veteran's fine 
motor skills were found to be adequate.  However, he reported 
daily numbness especially when holding his phone or driving.  In 
the past he had splints at the elbow and wrist which helped, but 
they interfered with his dexterity.  He is not on neuropathy 
medication.  The impression was bilateral hand and elbow numbness 
from documented bilateral ulnar neuropathy at the elbow level 
resulting in fourth and fifth digit numbness; there are no over 
injuries or complaints about the hands, wrists, and elbows; 
intrinsic hand muscles and motor strength are preserved.

A July 2007 private treatment record notes that nerve conduction 
studies of the left upper extremity with comparison on the right 
were performed.  There was significant slowing across the elbow 
of the ulnar motor functions.  Similar but lesser findings were 
on the right.  The impression was abnormal study.  

In December 2007, the Veteran underwent a left elbow ulnar 
release at the cubital tunnel for left elbow severe ulnar 
compression.  

A July 2008 private operative report notes that the Veteran 
underwent left elbow ulnar nerve release at the cubical tunnel 
and proximal forearm for compression of the left ulnar nerve.  

A July 2008 private treatment record notes that the Veteran had 
normal function of the right hand.  He was able to abduct his 
fingers with normal strength and also his abductor of his thumb 
was functioning.  He complained of numbness in the ulnar 
distribution, which is worse now, but has been present less than 
10 days.  

A November 2009 VA examination report notes that the Veteran 
underwent right ulnar nerve release on July 10, 2008.  He does 
not take any medication for his wrist pain.  He does not feel 
that the pain prevents him from doing anything.  Flare-ups 
include pain, but not weakness, fatigue, or functional loss.  
Strength was normal for deltoid muscles, biceps, triceps, and 
forearms.  Sharp and light tough, vibratory, and monofilament 
were intact.  The Veteran's complaints are subjective complaints 
of neuropathy.  He has mild functional impairment as a result of 
his subjective complaints.  Physical examination revealed that 
the Veteran has neuritis of the ulnar nerve.  There is no 
erythema, swelling, or abnormal movement.  No joint is 
additionally limited by pain, fatigue, weakness, incoordination, 
or lack of endurance following repetitive use times three, or 
during flare-ups.  Both elbows, wrists, and forearms had painful 
range of motion.  The examiner opined that the Veteran has mild 
functional impairment bilaterally due to subjective complaints.  

After review of the evidence of record, the Board finds that the 
Veteran's service-connected bilateral ulnar neuropathy 
disabilities are each appropriately rated as noncompensably 
disabling prior to November 5, 2009, and as 10 percent disabling 
beginning on that date.  See Hart, supra; see also Fenderson, 
supra.

In this regard, the Board notes that the July 2007 VA examination 
reflects that the Veteran had full motor strength.  Specifically, 
intrinsic hand muscles and motor strength were noted to be 
preserved.  Moreover, there was no specific weakness in the 
joints of the hands, wrists or elbows.  There also was no atrophy 
of the hypothenar region.  The Veteran's fine motor skills were 
noted to be adequate.  The impression was bilateral hand and 
elbow numbness from documented bilateral ulnar neuropathy at the 
elbow level resulting in fourth and fifth digit numbness.  There 
is no evidence of even mild incomplete paralysis because there is 
no evidence of any functional impact whatsoever except complaints 
of numbness.  As such, a noncompensable rating is warranted prior 
to November 5, 2009.  

At the November 2009 VA examination, for the first time, the 
Veteran displayed symptoms warranting a compensable rating for 
these disabilities.  Notably, the examiner opined that the 
Veteran suffers mild functional impairment as a result of his 
subjective complaints of bilateral ulnar neuropathy.  Physical 
examination revealed that the Veteran has neuritis of the ulnar 
nerve.  There was no erythema, swelling, or abnormal movement.  
No joint was additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance following repetitive use 
times three, or during flare-ups.  Both elbows, wrists and 
forearms had painful range of motion.  The examiner opined that 
the Veteran has mild functional impairment bilaterally due to 
subjective complaints.  As such, a 10 percent rating, but no 
higher, is warranted for the Veteran's right ulnar neuropathy and 
a 10 percent is warranted for his left ulnar neuropathy, 
beginning on November 5, 2009.  A higher rating is not warranted 
because the examiner specifically noted that the Veteran has mild 
functional impairment, which directly corresponds to the 10 
percent rating criteria.  A finding of moderate impairment would 
be necessary for a higher rating.  There is simply no evidence 
showing moderate impairment, but there is direct evidence of mild 
impairment.  In sum, a noncompensable rating is warranted prior 
to November 5, 2009, and as of that date, a 10 percent rating is 
warranted for each upper extremity.

The Board has considered whether the Veteran could receive a 
higher rating for either disability under any other diagnostic 
code, but has found none.  

	III.  Thyroid Disability

The Veteran's thyroid disability, characterized as Hurthle cell 
adenoma initially, and then later as hypothyroidism (as of 
October 19, 2007), was evaluated as noncompensably disabling 
prior to October 19, 2007, under 38 C.F.R. § 4.119, Diagnostic 
Code 7902.  Under that code, a noncompensable rating is warranted 
for nontoxic adenoma of the thyroid gland without disfigurement 
of the head or neck.  A 20 percent rating, the highest rating 
allowed, is for nontoxic adenoma of the thyroid gland with 
disfigurement of the head or neck.  38 C.F.R. § 4.119, Diagnostic 
Code 7902.

The medical evidence of record shows that the Veteran was 
diagnosed in service with a benign tumor.  In February 2007 the 
tumor was excised and the May 2007 service examination report 
diagnosed the condition and noted a residual scar.  

A February 2007 private consultation report notes that on 
examination of the neck, there were no lymph nodes.  The thyroid 
measured approximately five centimeters by 3 centimeters with a 
large nodule noted on the right.  There was no bruit over the 
thyroid.  The carotids were 2+ without bruits.  The mass was 
determined by biopsy to be a follicular neoplasm.  The Veteran 
was scheduled for a thyroidectomy.  An April 2007 follow-up 
appointment note indicates that there were no lymph nodes.  The 
thyroid was palpable on the left.  There was a well-healed right 
hemithyroidectomy scar on the right without palpable thyroid 
tissue on the right.  There was no bruit over the thyroid bed.  

The July 2007 VA examination report notes that the Veteran had 
excision surgery of Hurthle cell adenoma of the thyroid.  He has 
no residual tumor.  His free T4 is normal, and he does not need 
thyroid hormone replacement.  The scar was noted to be stable and 
nontender.  

The Veteran does not claim that his neck or face is disfigured, 
and none of the medical evidence reflects any such disfigurement.  
In fact, the medical evidence shows that the scar is well healed, 
there are no masses, and the thyroid is normal.  As such, a 
higher rating under Diagnostic Code 7902 is not warranted.

A November 2009 VA examination report notes that on examination 
the thyroid was nonpalpable.  There were no masses and there was 
no tenderness.  The scar from the surgery was above the 
suprasternal notch.  It measured 7 centimeters by 0.2 
centimeters.  It was hypopigmented with decreased sensation.  
There was no pain in the scar, no adherence to the underlying 
tissue, and it was normal in terms of texture.  The scar was 
stable, it was not elevated or depressed on the surface contour 
of the scar, and it was noted to be superficial.  The scar was 
not deep.  It does not cause any limitation of motion or 
limitation of function.  The diagnosis is status partial 
thyroidectomy for follicular neoplasm that requires Synthroid 
replacement for hypothyroidism.  There is mild functional 
impairment as a result of subjective complaints.  

As of October 19, 2007, the Veteran's hypothyroidism is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7903, the diagnostic code for rating hypothyroidism.  Under that 
code, a 10 percent rating is warranted for hypothyroidism with 
fatigability, or; when continuous medication is required for 
control.  Hypothyroidism with fatigability, constipation, and 
mental sluggishness is rated as 30 percent disabling.  
Hypothyroidism with muscular weakness, mental disturbance, and 
weight gain is rated 60 percent disabling.  Hypothyroidism with 
cold intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, depression), 
bradycardia (less than 60 beats per minute), and sleepiness is 
rated as 100 percent disabling.  38 C.F.R. 
§ 4.119.

A July 2009 letter from the Veteran' private physician notes that 
the Veteran takes Synthroid daily for his hypothyroidism.  It was 
noted that on the Synthroid, the Veteran's blood tests are 
normal.  At the hearing before the undersigned, the Veteran 
indicated that his medication was increased.  However, there is 
no evidence of fatigability, constipation, and mental 
sluggishness.  At no time have there been any such findings, and 
the Veteran's thyroid disability is managed by his medication.  
Therefore, the Veteran's thyroid disability is appropriately 
rated as 10 percent as of October 19, 2007.
	
      IV.  Other Considerations 

In reaching the above determinations, consideration has been 
given to assigning the staged ratings; however, at no time during 
the period in question the disabilities do not warrant higher 
ratings than assigned.  See Fenderson, supra.

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension Service 
for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
In this case there are no exceptional or unusual factors with 
regard to the Veteran's bilateral knee disabilities, his 
bilateral ulnar neuropathy, or his thyroid disability.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for additional or more 
severe symptoms for his disabilities than currently shown by the 
evidence; thus, his disability picture for each disability is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluations are, therefore, adequate.  There is no evidence that 
the Veteran has been hospitalized for these disabilities or 
findings that they interfere with employment.  Although the 
Veteran is unemployed, there is no evidence that the disabilities 
interfered with his employment when he was employed.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

An initial rating in excess of 10 percent for right knee 
disability for the period prior to July 22, 2009 is denied.

An initial rating of 30 percent for right knee disability 
beginning on July 22, 2009 is granted, subject to the criteria 
governing the award of monetary benefits.

An initial rating in excess of 20 percent for left knee 
disability is denied.

An initial compensable rating for right ulnar neuropathy for the 
period prior to November 5, 2009, and to a rating in excess of 10 
percent beginning on that date, is denied.

An initial compensable rating for left ulnar neuropathy for the 
period prior to November 5, 2009, and to a rating in excess of 10 
percent beginning on that date, is denied.

An initial compensable rating for thyroid disability for the 
period prior to October 19, 2007, and to a rating in excess of 10 
percent beginning on that date, is denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


